Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 19, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Amendments
           Applicant's amendment filed November 19, 2021 is acknowledged. 
	Applicant has amended claims 1, 4, 6, 13, 21, 24, 27-29.
	Applicant has added new claims 30-36.
	Claims 3, 5, 7-8, 16-18, 20, 22-23 are cancelled.
	Claims 1-2, 4, 6, 9-15, 19, 21, 24-36 are pending.
Claims 9-11, 15, 19, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention.
Claims 1-2, 4, 6, 12-14, 21, 25-36 are under examination. 


Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/472,493, filed March 16, 2017; 62/549,385, filed August 23, 2017; and 62/571,918, filed October 13, 2017.

Information Disclosure Statement
The information disclosure statement filed 11/19/2021 have been considered. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/02/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
Claims 2 and 25 are objected to because of the following informalities: 
Claims 2 and 25 recite the following abbreviations/acronyms without first identifying the elements by their complete names prior to using the abbreviations/acronyms: SERPING1, SERPINA1, IL, TNF, APLN, PCSK9, HIV, bNAbs, IFN, BAFF, APRIL, ADAMTS13, LIPA, GLA, ALPL, JCHAIN, IGKC, IGMC, PON3, PRG2, FKBP11, SDC1, SLPI, DERL3, EDEM1, LY6C2, CRELD2, REXO2, PDIA4, PRDM1, CARD11, CCR5, and SDF2L1.
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a neutralizing HIV-1 antibody”, followed by the parenthetical phrase “bNAbs”, which is an acronym defined in the specification (page 153) as “broadly neutralizing HIV-1 antibodies”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To elaborate further, the term “a neutralizing HIV-1 antibody” is a broader recitation than “broadly neutralizing HIV-1 antibodies (bNAbs)”, and therefore it is unclear whether the claim requires that the recited 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 35, dependent on claim 34, merely recites “wherein the level of HDR is greater than 20%”. Claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the recitation “wherein the level of HDR is greater than 20%” merely indicates an intended result that naturally flows from performing the method of claim 34 without positively limiting any of the structure or manipulative actions recited in the claimed method. Thus, claim 35 is improper dependent for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/19/2021, Applicant amended claim 29 to recite an homology arm of the donor repair template has a length in “a range from about 0.4 kb to about 1.0 kb”. This amendment is new matter. Applicant argues that written support can be found in specification as filed including figures 47B, 48A, 49A and 51C. See page 8 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. The specification discloses homology arms 400 base pairs in length (0.4 kb) and homology arms 1,000 base pairs in length (1.0 kb). See, for example, paragraphs [0067, 0268], and Figure 48A-48B. Such disclosures are not tantamount to the instantly recited range of “about 0.4 kb to about 1.0 kb”. That is, although the specification describes homology arms that are 0.4 kb in length and homology arms that are 1.0 kb in length, the 

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/19/2021, Applicant added new claim 35 that recites “wherein the level of HDR is greater than 20%”. This amendment is new matter. Applicant argues that written support can be found in the specification as filed; original claims 1-20; paragraphs [0224] and [0265]; and Figures 9-14, 42D, 47B, 48A, 49A and 51C. See page 7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, the claim amendment is directed to a range of “greater than 20%” for the level of HDR achieved for any target locus. No disclosure of the range “greater than 20%” for the level of HDR achieved for any target locus can be identified in the application as originally filed, including the portions thereof cited by Applicant.  Accordingly, the amendment is new matter. 

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
This is a lack of written description rejection.
	Claim 2 recites a broad genera of structurally undisclosed molecules defined by their desired functional property. In particular, claim 2 recites wherein the molecule is a complement inhibitory protein, a C1 inhibitor, an anti-fibrotic molecule, a therapeutic antibody or a binding portion thereof, an anti-IL-1 monoclonal antibody, an anti-TNF antibody, an anti-IL-33 antibody, an anti-C5 antibody, an anti-thrombotic molecule, an anti-PCSK9 inhibitory antibody or binding portion thereof, and a neutralizing HIV-1 antibody (bNAbs) or binding portion thereof. The recitation “complement inhibitory protein” is directed to any protein molecule that is functionally capable of inhibiting the activity of one or more factors involved in the complement cascade; the recitation “a C1 inhibitor” is directed to any molecule functionally capable of inhibiting the activity of C1 protein; the recitation “anti-fibrotic molecule” is directed to any agent functionally capable of reducing, treating, or preventing fibrosis; the recitation “a therapeutic antibody or a binding portion thereof” is directed to any antibody or binding fragment thereof functionally capable of causing a therapeutic effect for any disease, illness, or condition; the recitation “anti-IL-1 monoclonal antibody” is directed to any antibody molecule that is functionally capable of binding to IL-1; the recitation “an anti-TNF antibody” is directed to any antibody molecule functionally capable of binding to one or more members of the tumor necrosis factor (TNF) superfamily; the recitation “an anti-IL-33 antibody” is directed to any antibody molecule functionally capable of binding to IL-33; the recitation “an anti-C5 antibody” is directed to any antibody molecule functionally capable of binding to C5 protein; the recitation “an anti-thrombotic molecule” is directed to any agent functionally capable of reducing, treating, or preventing the formation of blood clots; the recitation “an anti-PCSK9 inhibitory antibody or binding portion thereof” is directed to any antibody or binding 
	As outlined above, the claim is directed to a broad breadth of molecules defined by their desired functional activity, as opposed to the structure required to cause the desired functional activities. An adequate written description of a genus of molecules defined by a particular functional activity requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of molecules solely by its desired biological property because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any molecule that is capable of performing the desired functional activity. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all members of a functionally described genus, without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement, as in the instant case. 
	The specification of the instant application does not disclose a representative number of species for each of the functionally described genera. A structurally undisclosed species of a functionally described genus cannot be predicted a priori from the knowledge of another structurally disclosed species. Rather each structurally undisclosed species must be discovered by screening a vast number of molecules by trial and error experimentation. The extent of undue experimentation required to discover each structurally undisclosed species of the functionally described genera is reflected by the following examples. As discussed above, the recitation “anti-fibrotic molecule” is a priori. Accordingly, discovery of these functionally described genera of antibodies would necessarily require screening of a vast number of structurally distinct antibodies to observe their ability to bind to any member of the TNF superfamily or ability to neutralize multiple HIV-1 viral strains. The other functionally defined genera of molecules recited in the claim, as outlined above, would similarly necessitate the screening of a vast number of molecules by trial and error experimentation.
	Accordingly, for these reasons and those discussed above, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genera of structurally undisclosed molecules defined by their desired functional property, as outlined above, at the time the application was filed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 12-13, 25-30, 32, 34-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0352614 A1 to Amora et al., published: 21 Nov 2019, claiming priority to US Provisional Application 62/450,917 filed 26 Jan 2017; as evidenced by Schlom et al. (2013) “The role of soluble CD40L in immunosuppression” OncoImmunology, 2:1, e22546, 3 pages; and Jourdan et al. "An in vitro model of differentiation of memory B cells into plasmablasts and plasma cells including detailed phenotypic and molecular characterization", BLOOD, 2009, Volume 114, Number 25, pages 5173-5181, of record in IDS (hereinafter “Jourdan 2009”).
This rejection is newly applied.
US Provisional Application 62/450,917 provides adequate written support to the teachings of US 2019/0352614 A1 cited below in this rejection.
Amora discloses a method of making plasma cells or plasma cell precursors that express a molecule (see [0019]) comprising:
isolating primary B cells (see [0125]);
activating the primary B cells in the presence of soluble CD40 ligand (sCD40L) (see [0126, 0141-0142]);
genome editing the activated B cells at a target locus for expression of a molecule in the absence of viral integration (see [0142]);

differentiating the edited B cells, after genome editing and expansion, thereby producing plasma cells or plasma cell precursors that express the molecule (see [0125]; Figure 1).
See [0018, 0115-0116, 0144-0145] and Figure 1 of US Provisional Application 62/450,917 for written support.
With respect to the limitation that the CD40 ligand is a “oligomerized” CD40 ligand, as recited in paragraph (b) of claim 1, Amora discloses that the CD40 ligand is soluble CD40 ligand (sCD40L) (see [0126, 0141-0142]). Under the broadest reasonable interpretation, sCD40L reads on an “oligomerized” CD40 ligand, as recited in the claims, because sCD40L is a trimer, as evidenced by Schlom (see page 1, third paragraph).
With respect to claim 2, Amora discloses that the expressed molecule is Factor IX (see [0021]). See [0093] of US Provisional Application 62/450,917 for written support.
With respect to claim 4, because Amora discloses that the B cells are differentiated into plasma cells (see [0125]; Figure 1), and because maturation of immature B cells occurs prior to B cell differentiated into plasma cells (see [0005]), the B cells of Amora reasonably teaches that the population of B cells are mature B cells.
With respect to claim 6, Amora discloses that the genome editing is performed by an RNA and protein based transfection comprising a nuclease (see [0030, 0116, 0142]). See [0024, 0106, 0145] of US Provisional Application 62/450,917 for written support.
With respect to claim 12, Amora discloses that the differentiating step is performed in a three-step culture system comprising an activation and proliferation step, a plasmablast differentiation step, and a plasma cell differentiation step (see Figure 1). See Figure 1 of US Provisional Application 62/450,917 for written support.

With respect to claim 25, Amora discloses that the target locus is CCR5 (see [0142]). See [0145] of US Provisional Application 62/450,917 for written support.
With respect to claims 27-28, and 32, Amora discloses that the B cells are transduced with a recombinant AAV vector comprising a donor repair template comprising homology arms flanking a gene expression cassette for homologous-dependent repair (see [0141-0142]). See [0144-0145] of US Provisional Application 62/450,917 for written support.
With respect to claim 29, Amora discloses that the donor repair templates have homology arms with lengths which lie within the recited range of about 0.4 kb to about 1.0 kb (see [0042]; Figure 8). See [0036] and Figure 8 of US Provisional Application 62/450,917 for written support.
With respect to claim 30, Amora discloses that the AAV vector is of serotype AAV1, AAV2, AA V2.5, AAV5, AAV6, AAV8, and AAV9 (see [0085]). See [0079] of US Provisional Application 62/450,917 for written support.
With respect to claims 26 and 34, Amora discloses that genome editing is performed with the CRISPR/Cas nuclease system, which includes a guide RNA for recognition of the target site (see [0030, 0112]. See [0098, 0102] of US Provisional Application 62/450,917 for written support.
With respect to claim 35, the claim merely recites “wherein the level of HDR is greater than 20%”. Claim scope is not limited by claim language that does not limit the claim to a particular 
With respect to claim 36, Amora discloses that the B cells are activated with ODN, IL-2, IL-10 and IL-15 (see [0126]). See [0116] of US Provisional Application 62/450,917 for written support. ODN, as disclosed by Amora, refers to CpG oligodeoxynucleotide, as evidenced by Jourdan 2009 (page 5174, col. 1, third to last paragraph). Accordingly, Amora discloses that the B cells are activated with CpG oligodeoxynucleotide, IL-2, IL-10 and IL-15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0352614 A1 to Amora et al., published: 21 Nov 2019, claiming priority to US Provisional Application 62/450,917 filed 26 Jan 2017; Schlom et al. (2013) “The role of soluble CD40L in immunosuppression” OncoImmunology, 2:1, e22546, 3 pages; and Jourdan et al. "An in vitro model of Jourdan 2009”), as applied to claims 1-2, 4, 6, 12-13, 25-30, 32, 34-36 above; and in view of Jourdan et al. “IL-6 supports the generation of human long-lived plasma cells in combination with either APRIL or stromal cell-soluble factors” Leukemia (2014) 28, 1647–1656, of record in IDS (hereinafter “Jourdan 2014”).
This rejection is newly applied.
With respect to claim 14, Amora does not disclose that the plasma cells are long lived plasma cells. Prior to the effective filing date of the instantly claimed invention, Jourdan 2014 discloses methods of differentiating B cells into long-lived plasma cells (ABSTRACT, “Using a multi-step culture system, we show here the possibility to differentiate human memory B cells into LLPCs [long-lived plasma cells] surviving for at least 4 months in vitro and producing immunoglobulins continuously.”). Similar to the differentiation protocol of Amora and Jourdan 2009 (discussed above), the differentiation protocol of Jourdan 2014 comprises an activation and proliferation step (“step one”) comprising sCD40L, CpG oligodeoxynucleotide (ODN), IL-2, IL-10, and IL-15; a plasmablast differentiation step (“step two”) comprising IL-2, IL-6, IL-10, and IL-15; and a plasma differentiation step (“step three”) comprising IL-6, IL-15, and IFNα. The differentiation protocol of Jourdan 2014 further comprises a subsequent differentiation step (“step four”) to generate long-lived plasma cells (LLPCs). See page 1648, fourth paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Amora to obtain long-lived plasma cells with a reasonable expectation of success because Jourdan 2014 reduces to practice the differentiation of B cells into long-lived plasma cells. An artisan would be motivated to perform said modification because long-in vitro without the contact with niche cells, as taught by Jourdan 2014 (see Abstract).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0352614 A1 to Amora et al., published: 21 Nov 2019, claiming priority to US Provisional Application 62/450,917 filed 26 Jan 2017; Schlom et al. (2013) “The role of soluble CD40L in immunosuppression” OncoImmunology, 2:1, e22546, 3 pages; and Jourdan et al. "An in vitro model of differentiation of memory B cells into plasmablasts and plasma cells including detailed phenotypic and molecular characterization", BLOOD, 2009, Volume 114, Number 25, pages 5173-5181, of record in IDS (hereinafter “Jourdan 2009”), as applied to claims 1-2, 4, 6, 12-13, 25-30, 32, 34-36 above; and in view of Cheong et al. “Editing of mouse and human immunoglobulin genes by CRISPR-Cas9 system” NATURE COMMUNICATIONS, 7:10934, pages 1-10 (published: 9 Mar 2016), of record in IDS; and Arakawa et al. “Requirement of the Activation-Induced Deaminase (AID) Gene for Immunoglobulin Gene Conversion”, Science, 295 (5558), 1301-1306, published: 2002.
This rejection is newly applied.
With respect to claim 21, Amora does not disclose that the activation-induced cytidine deaminase (AID) gene is inactivated in the B cells. Prior to the effective filing date of the instantly claimed invention, Cheong is considered relevant prior art for teaching a method of making B cells (i.e. plasma cell precursors) that express a molecule (see ABSTRACT, “Here we show the application of CRISPR-Cas9 technology to edit the mouse and human immunoglobulin (Ig) genes. By delivering Cas9 and guide-RNA (gRNA) with retro- or lenti-virus to IgMþ mouse B cells and hybridomas, we induce class-switch recombination (CSR) of the IgH chain to the desired subclass. 
isolating primary B cells (page 8, col. 2, fifth paragraph, “Naive B cells were separated from total spleen cell suspensions using anti-CD43 magnetic microbeads”);
activating the B cells in the presence of anti-CD40 antibody (page 8, col. 2, fifth paragraph, “The CD43-negative fraction was cultured with anti-CD40 antibody (1 µg ml-1; eBioscience) and IL-4 (20 ng ml-1; PeproTech) for 4 days. Retrovirus infection was performed 24 h post-activation.”);
performing a first round of genome editing of the B cells for protein expression (page 8, col. 2, fifth paragraph, “Activated-B cells were transduced with viral supernatant supplemented with”); and
expanding the B cells (page 8, col. 2, fifth paragraph, “The viral supernatant was exchanged for fresh medium containing anti-CD40 antibody and IL-4 6 h later.”).
Cheong further teaches wherein the B cells are AID-deficient in order to prevent activation-induced class-switch recombination (page 2, col. 1-2, joining paragraph, “When activated in vitro by anti-CD40 antibody and Interleukin-4 (IL-4), mouse B cells typically are induced to high levels of CSR [class switch recombination] (Supplementary Fig. 3c), impairing a precise assessment of CSR induced by the CRISPR-Cas9 system. Thus, we decided to exploit AID-deficient B cells in which CSR is practically undetectable”). 
In addition, prior to the effective filing date of the instantly claimed invention, Arakawa is considered relevant prior art for teaching disrupting (i.e. inactivating) the AID gene (i.e. the activation-induced cytidine deaminase gene; see paragraph [0116] of the specification) to prevent somatic hypermutation and switch recombination in B cells (ABSTRACT, “Somatic hypermutation and switch recombination have recently been shown to depend on the activation-induced deaminase (AID) gene product. Here, we show that the disruption of the AID gene in the chicken B cell line AID complementary DNA”; page 1303, col. 1, “It was reported recently that mutations of the so-called AID gene … reduce somatic hypermutation in mice (6) and humans”; page 1303, col. 2, “To investigate the role of AID in Ig gene conversion, we cloned the chicken AID homolog and disrupted it in the bursal B cell DT40 cell line, where light chain gene conversion is preserved”; page 1303, col. 3, “Two AID knockout constructs (pAidBsr and pAidPuro) were made by cloning genomic fragments from the 59 end and the 39 untranslated region of the AID locus upstream and downstream of loxP-flanked drug-resistance markers (Fig. 2A). Targeted integration of these constructs deletes the AID coding region from the third codon to the end, resulting in an AID null mutation”; and Figure 2A on page 1302).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Amora by inactivating the activation-induced cytidine deaminase (AID) gene in the B cells with a reasonable expectation of success because Cheong and Arakawa teach B cells wherein the AID gene is inactivated. An artisan would be motivated to perform said modification in order to prevent somatic hypermutation and switch recombination in the B cells.


Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0352614 A1 to Amora et al., published: 21 Nov 2019, claiming priority to US Provisional Application 62/450,917 filed 26 Jan 2017; Schlom et al. (2013) “The role of soluble CD40L in immunosuppression” OncoImmunology, 2:1, e22546, 3 pages; and Jourdan et al. "An in vitro model of differentiation of memory B cells into plasmablasts and plasma cells including detailed phenotypic and molecular characterization", BLOOD, 2009, Volume 114, Number 25, pages 5173-5181, of Jourdan 2009”), as applied to claims 1-2, 4, 6, 12-13, 25-30, 32, 34-36 above; and in view of Richardson et al. (20 Jan 2016) “Enhancing homology-directed genome editing by catalytically active and inactive CRISPR-Cas9 using asymmetric donor DNA” NATURE BIOTECHNOLOGY, Vol. 34, No. 3, 339-344, of record in IDS.
This rejection is newly applied.
With respect to claim 31, Amora discloses that genome editing comprises a Cas nuclease (see [0112]). Amora does not disclose that the Cas nuclease is a Cas9 nuclease. Prior to the effective filing date of the instantly claimed invention, Richardson is considered relevant prior art for teaching methods of enhancing homology-directed repair (HDR) using a Cas9 nuclease. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a Cas nuclease, as generically taught by Amora, with a Cas9 nuclease specifically, as taught by Richardson, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Richardson teaches a Cas9 nuclease in methods of enhancing HDR.
With respect to claim 33, Amora discloses that genome editing comprises a DNA donor template (see [0045, 0129]). Amora does not disclose that the donor repair template is a single-stranded oligonucleotide. Prior to the effective filing date of the instantly claimed invention, Richardson is considered relevant prior art for teaching methods of enhancing homology-directed repair (HDR) using a single-stranded DNA (ssDNA) donor template (i.e. a “single-stranded oligonucleotide”). See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a DNA donor template, as generically taught by Amora, with a single-stranded DNA (ssDNA) donor 

Response to Arguments/Declaration
Applicant’s remarks filed 11/19/2021, and the Declaration under 37 C.F.R. 1.132 of Richard G. James filed 11/19/2021, have been carefully considered but are not found persuasive.

Applicant argues that Goldberg, Jourdan, Cheong, Arakawa, and Wendtner do not teach or reasonably suggest an “oligomerized CD40 ligand” or the use of an “oligomerized CD40 ligand” for B cell activation. See page 10 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the term “oligomerized CD40 ligand” is neither defined by the claims nor specification. As set forth in the rejections above, both Amora and Jourdan disclose that the CD40 ligand is soluble CD40 ligand (sCD40L). Under the broadest reasonable interpretation, sCD40L reads on an “oligomerized” CD40 ligand, as recited in the claims, because sCD40L is a trimer, as evidenced by Schlom. 

Applicant further argues that the working examples of the instant specification unexpected results by achieving high levels of homology-dependent repair (HDR). In particular, Applicant argues that the PRDM1 locus was targeted in activated primary B cells using a Cas9 ribonucleoprotein and a donor repair template and achieved high levels of HDR of 38%. In contrast, Applicant assets “Goldberg discloses levels of HDR in primary cells less than 0.38%”. See 
First, secondary considerations regarding unexpected results are not persuasive when the claims are anticipated by the prior art. In this case, claims 1-2, 4, 6, 12-13, 25-30, 32, 34-36 are anticipated by the prior art for the reasons set forth above in the rejection under 35 U.S.C. 102.
Second, Applicant’s secondary considerations are not commensurate in scope with the instant claims. Applicant argues unexpectedly high levels of HDR. However, the independent claim 1 does not recite that genome editing comprises HDR. The independent claim 1 does not even recite the required features used in HDR, e.g. donor templates. Moreover, one of ordinary skill in the art would have understood that the level of HDR achieved is dependent on other features not recited by the claim, e.g. left and right homology arms, length of each homology arm, symmetry between homology arms, the target locus, etc. It is further noted that Applicant’s argument neglects that Goldberg target the CXCR4 locus, whereas Applicant’s working example targets the PRDM1 locus.
Third, a level of HDR of at least 38% cannot be considered an unexpected result in view of the level of HDR achieved in the prior art. For example, Amora discloses achieving a level of HDR more than 40% when targeting the CCR5 locus (see [0045], Figure 11). In addition, Richardson discloses achieving a level of HDR in human cells when using Cas9 nuclease up to 60% (see Abstract; Figure 3d). Therefore, a level of HDR of at least 38% is not unexpected in view of the prior art.

Applicant further submits the Declaration of Richard G. James. The declaration describes a study (not part of the specification) showing that B cells cultured in the presence of oligomerized CD40L and CpG has at least 2-fold greater level of HDR than cells cultured in the presence of 
First, secondary considerations regarding unexpected results are not persuasive when the claims are anticipated by the prior art. In this case, claims 1-2, 4, 6, 12-13, 25-30, 32, 34-36 are anticipated by the prior art for the reasons set forth above in the rejection under 35 U.S.C. 102. In addition, the term “oligomerized CD40 ligand” is neither defined by the claims nor specification. As set forth in the rejections above, both Amora and Jourdan disclose that the CD40 ligand is soluble CD40 ligand (sCD40L). Under the broadest reasonable interpretation, sCD40L reads on an “oligomerized” CD40 ligand, as recited in the claims, because sCD40L is a trimer, as evidenced by Schlom.
Second, Applicant’s secondary considerations are not commensurate in scope with the instant claims. Applicant argues unexpected enhanced levels of HDR. However, the independent claim 1 does not recite that genome editing comprises HDR. The independent claim 1 does not even recite the required features used in HDR, e.g. donor templates. Moreover, one of ordinary skill in the art would have understood that the level of HDR achieved is dependent on other features not recited by the claim, e.g. left and right homology arms, length of each homology arm, symmetry between homology arms, the target locus, etc. It is further noted the independent claim 1 does not even recite that the B cells are activated by “soluble trimeric CD40 ligand”, as described in the declaration. A “soluble trimeric CD40 ligand”, as described in the declaration, is not equivalent to an “oligomerized CD40 ligand”, as recited in the claims.

Fourth, the declaration only describes the relative level of HDR achieved between experimental conditions within the study itself. However, it is unclear how the absolute level of HDR achieved for each experimental condition described in the study compares to the level of HDR achieved in the prior art. Therefore, the declaration cannot be considered as describing an unexpected result in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633